Citation Nr: 1442839	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial compensable disability rating prior to March 25, 2013, for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent from March 25, 2013, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1956 to August 1960 and from September 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 from the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Board remanded the case for further development.


FINDINGS OF FACT

1.  Prior to March 25, 2013, VA audiometric test results show that the Veteran has level II hearing in both ears.

2.  From March 25, 2013, VA audiometric test results show that the Veteran has level V hearing in in the right ear and level IV hearing in the left ear.


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating prior to March 25, 2013, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating in excess of 10 percent from March 25, 2013, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

March 2008 and October 2008 letters satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2008 and March 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  
II.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In January 2009, the RO granted service connection for the Veteran's bilateral hearing loss and assigned a noncompensable disability rating, effective August 31, 2007.  In an April 2013 rating decision, the RO granted a rating of 10 percent, effective March 25, 2013.

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in December 2008 and, based on that examination report, service connection was granted and a noncompensable rating assigned.

Applying the puretone threshold average and speech discrimination results of the December 2008 audiological examination to Table VI yielded a Roman numeral value of II for both the right and left ears.  Applying those values to Table VII, the Veteran's bilateral hearing loss is appropriately evaluated as 0 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating.  

In March 2013, the Veteran was afforded another VA audiological examination and, based on that examination report, a 10 percent disability rating was granted.

Applying the puretone threshold average and speech discrimination results of the March 2013 audiological examination to Table VI yielded a Roman numeral value of V for the right ear and IV for the left ear.  Applying those values to Table VII, the Veteran's bilateral hearing loss is appropriately evaluated as 10 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating.  

An exceptional pattern of hearing impairment has not been demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable.  

As noted previously, the examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiners specifically commented on the level of impairment that results from the hearing loss shown.  See Martinak, 21 Vet. App. at 455-56.

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements alone cannot establish that a disability rating higher than a noncompensable rating prior to March 2013, and a 10 percent from March 2013, is warranted, as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; a compensable rating prior to March 25, 2013 is not warranted; and a rating in excess of 10 percent from March 25, 2013 is not warranted.  

Extraschedular Consideration

The Veteran asserts that his problems are not with hearing but with understanding, such as when his wife talks to him.  Both hearing acuity and speech recognition are taken into consideration in the rating criteria for hearing loss and both were measured and considered in evaluating the Veteran's claims.  Those results did not take the Veteran's disability out of the norm.  

The schedular criteria are adequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).





Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

Although it does not appear that the Veteran is working, the evidence of record does not show that the Veteran is currently unemployed due to service-connected disabilities.  The holding of Rice is inapplicable and consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial compensable disability rating prior to March 25, 2013, for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent from March 25, 2013, for bilateral hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


